Citation Nr: 0725280	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a personalty disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from July 1980 to November 
1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for a personality disorder 
and for an acquired psychiatric disorder, to include PTSD.  


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
which is related to his period of service, and to whatever 
degree his current psychiatric disability is a personalty 
disorder, it may not be service connected.


CONCLUSION OF LAW

An acquired psychiatric disability, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between any claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  He was sent a detailed PTSD questionnaire 
and asked to complete and return it.  The veteran was also 
specifically advised, "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal depertment or agency."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the notice letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2003 SOC and October 2004 and March 2005 SSOC's 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the present 
claim for compensation is being denied, any such questions 
are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2006).  The  Board recognizes 
that the veteran has stated on numerous occasions that the 
hardships which he alleges he suffered in service made it 
seem like war to him.  However, the law defines wartime 
service, and his active duty did not take place during a time 
of war. 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

That regulation, at 38 C.F.R. § 3.304(f)(3), further 
provides: 

If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples 
of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without identifiable cause; or unexplained economic 
or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault 
without first advising the claimant that evidence 
from sources other than the veteran's service records 
or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

The veteran's alleged in-service stressors consist of 
personal assaults and threats thereof.  VA amended its 
regulations effective March 7, 2002, to include 
considerations for adjudicating claims for PTSD based upon 
non-combat personal assault in service.  67 Fed. Reg. 10,330-
10,332 (Mar. 7, 2002) (now codified as amended at 38 C.F.R. § 
3.304(f)).  The amendment describes the types of evidence, 
other than service records, that may corroborate a PTSD claim 
based on personal assault in service, and requires VA to 
advise a claimant of such evidence before denying a claim.

The Board notes that the amended version of 38 C.F.R. § 
3.304(f) essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, Part 
III, para. 5.14(c) (1996) (later redesignated as Part VI, 
11.38b, and now rescinded).  See Patton v. West, 12 Vet. App. 
272 (1999).  The aforementioned provisions of M21-1 have been 
rescinded and reissued as amended in a manual rewrite (MR).  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 
(2006), entitled "Developing Claims for Service Connection 
for PTSD Based on Personal Trauma."  Accordingly, the 
considerations for adjudicating personal-trauma PTSD claims 
apply in this case.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and therefore are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

In the case at hand, it is clear that the veteran's claimed 
stressors are not related to combat, but are instead related 
to one or more alleged physical and/or sexual assaults.  In 
this regard, VA treatment records and a VA examination 
report, many years after his separation from service, have 
attributed the veteran's psychiatric symptoms, to include 
PTSD, to his being assaulted during service.  Because of the 
lengthy duration of time between service and his PTSD 
diagnosis, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor, and the 
Board must determine whether service department records or 
other independent credible evidence corroborates the alleged 
stressors.

The veteran asserts that he went AWOL (absent without 
official leave) after he was beaten on more than one occasion 
and sexually assaulted by a group of African-American 
soldiers.  (The record indicates the veteran is caucasion.)  
He said that he reported this to his superiors, but was 
ignored.  He was told that the Army could not protect him, 
and he decided to sign the papers to get out of service even 
though he disagreed with a medical finding that he had a 
personality disorder (he believed that this diagnosis was 
used as an excuse to get him out of service).  He asserts 
that he now experiences nightmares, flashbacks, difficulties 
with authority figures (particularly men and African-
Americans), homicidal and suicidal ideation, anxiety, and 
depression.

In background data provided by the veteran at the time of his 
enlistment in the Army, on DD Form 1966/5, he listed numerous 
incidents of involvement with police or judicial authorities.  
These included being charged with shoplifting (paid fine); 
being a runaway (released to parents); and being charged with 
breaking and entering (charges dropped).


The veteran's service medical records (SMRs) show that at the 
time of his July 1980 entrance examination, he was reported 
to be psychiatrically normal.  The SMRs further show numerous 
clinic visits for illness, including viral syndrome, chest 
pain and congestion, cough, muscle tension headaches, and 
cold syndrome, all of which were treated symptomatically.  
The SMRs are silent for any complaints, findings, or 
treatment of traumatic injuries or residuals of physical 
attack.

In August 1981, the veteran was punished with an Article 15 
(non-judicial punishment under the Uniform Code of Military 
Justice) for using disrespectful language toward his 
corporal, "by saying to him 'at least I'm not a [N-word],
[N-word]!' or words to that effect."  He was reduced in 
grade to E-1, and forfeited $250 per month for two months. 

In October 1981, the veteran was recommended for discharge 
due to unsuitability, on the basis of a personality disorder.  
His commander made the recommendation on the basis that - 

Private Lanier has displayed a deep-seated 
prejudice toward other nationalities.  He has 
voiced this prejudice to other soldiers and has 
openly displayed this hostility [in] the form of 
racial slogans posted in and on his wall locker and 
in physical and verbal altercations with his chain 
of command.

His commander considered no other disposition feasible or 
appropriate in the veteran's case because - 

It is obvious in conversation with [the veteran] 
that his racial prejudice is so ingrained that no 
amount of rehabilitative measures or counseling 
would have any appreciable effect.  To retain him 
further on active duty would only serve to cause 
disharmony in any unit to which he may be assigned.


At the time of the veteran's October 22, 1981, separation 
examination, no Axis I psychiatric diagnosis was rendered.  
The Axis II diagnosis was immature personality disorder 
manifested by egocentric behavior, distrust, and 
vengefulness.  There was no mention of injuries from physical 
attacks of any kind.

The post-service treatment records are replete with diagnoses 
of PTSD, as well as other mental disorders.  All have been 
related to the veteran's reported in-service sexual and 
physical trauma, based upon the accounts he has given to 
health care providers.  He said he began to suffer from PTSD 
symptoms in 2002.  He stated that these had been triggered by 
an incident on the city bus that he was driving.  He noted 
that, during a break in his duty schedule, he had gone to the 
back of the bus to lie down.  He was startled awake by an 
African-American man standing over him.  He said that event 
triggered memories of the beatings he had sustained in 
service, as well as his various PTSD symptoms.

A lengthy report of testing and examination of the veteran by 
S.N.A., Ph.D., a VA PTSD Clinic Coordinator, dated in May 
2004, noted the veteran's military history and his separation 
from service, characterized on his DD Form 214 as being 
because he was "unsuitable - personality disorders."  Dr. A 
observed that close review of the SMRs showed clinic visits 
for breathing irregularities and coughing up blood, but that 
there were no reports directly reflecting either physical or 
sexual assault of the veteran.  After extensive testing, Dr. 
A stated that the veteran "is difficult to evaluate for PTSD 
due to the extreme level of symptomatology reported on many 
measures in this assessment and in the interview."  He said 
the veteran "is likely experiencing many PTSD related 
symptoms at present . . . [but] it is very difficult to 
ascertain the exact extent of the vet's symptomatology due an 
apparent emphasis on psychopathological responding."  Dr. A 
recognized that the SMRs "did not reflect medical treatment 
consistent with the injuries he reported, and recommended 
corroboration of the veteran's report of military related 
traumatic stressors.

During a clinic interview with M.R., Ph.D., a VA Staff 
Psychologist, in January 2005, the veteran contended that 
hospital records for a visit regarding anal bleeding after he 
was raped were not in the SMRs in his claims file.  He also 
said he suspected that the reports of two Article 15's, which 
he received after going AWOL following a severe beating 
shortly after joining the Army and again going AWOL after 
being sexually assaulted, had been removed from his file to 
protect the perpetrators or others who knew of the incidents 
but did nothing to help him.

In support of the veteran's stressors, he has submitted 
statements from two cousins who served with him in the 
military, and one statement from another service comrade.  
One cousin, R.E.L., noted that prior to service the veteran 
had been a pleasant, easy-going person.  Because he was very 
small, he had trouble keeping up with the rest of the platoon 
during training.  No one liked him because he would "mess 
up" and the whole platoon would then be punished.  R.E.L. 
stated that he had heard other soldiers bragging about 
subjecting the veteran to a "blanket party" (an attack in 
which the victim is held down under a blanket and subjected 
to a beating).  After that, the veteran and another cousin 
went AWOL.  While he had not witnessed the event, R.E.L. 
indicated that he had seen the veteran's bruises and black 
eyes throughout his time in the Army.  After the incident, 
the veteran had become nervous and never wanted to leave his 
room.

Another cousin, D.W.L., also commented that the veteran had 
had trouble with physical training.  Several black soldiers 
retaliated against him by beating him; D.W.L. was there and 
tried to intervene, but he was beaten as well.  They went 
AWOL together.  After they were brought back, they were 
humiliated in front of the rest of the company.  Whenever he 
saw the veteran after that in service, the veteran would tell 
him how he was still being beaten regularly (by three or four 
of the same individuals that had administered the first 
beating).  D.W.L. said the veteran was then court-martialed 
for fighting and for using a racial epithet against his 
corporal.

A service comrade also submitted a statement in September 
2003, stating that he and the veteran had been roommates at 
Fort Polk.  He said the veteran and his cousin, D.W.L., had 
gone AWOL together, and that they were constantly being 
abused by black soldiers.  The veteran would often go on sick 
call for chest pains, and he told the writer that he was 
being beaten up.  The statement indicated that the veteran 
had also gone on sick call for bleeding from the rectum.  The 
veteran was then kicked out of the Army for fighting with his 
corporal.  The comrade stated that the veteran was not a 
racist but was scared to death of blacks because of the abuse 
he had suffered in service.

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD, or for a personality 
disorder, has not been established.  To the extent that he 
has a personality disorder, such a disability is not subject 
to service connection, because it is considered to be a 
result of a lifelong developmental condition.  As for PTSD, 
the record indicates that it has been repeatedly diagnosed, 
many years after service.  This has been related on multiple 
occasions to the physical and sexual abuse that the veteran 
has reported occurred in service.  The Board notes that the 
veteran's claim for service connection has been denied on the 
basis that his stressors have not been corroborated, and we 
acknowledge that it is sometimes difficult to verify these 
types of stressors (i.e., non-combat personal assaults) by 
relying on official documents and reports alone.

The veteran has stated that he reported the abuse but that he 
was ignored, which could account for there being no record of 
any investigations concerning his complaints.  The SMRs show 
that he was psychiatrically fit at the time of his entrance 
into service.  He was discharged as unsuitable, on the basis 
of a personality disorder.  In an attempt to provide 
corroboration of his reported stressors, the veteran 
submitted statements from two cousins who had served with 
him, and from his service roommate.  One cousin recalled 
other soldiers bragging about beating the veteran, and the 
other (who had gone AWOL with the veteran) stated that he 
himself had been beaten when he tried to help the veteran 
during the initial assault.  His roommate recounted that the 
veteran had told him of being beaten and he said that he had 
seen his injuries, to include bruises and black eyes.  
However, the SMRs do not contain any indication of treatment 
for such things as contusions, lacerations, or the like, 
consistent with a sexual or physical assault, and do not 
indicate that the veteran was ever assaulted by any other 
service member.

The Board has duly considered the veteran's contentions, but, 
upon careful review of the claims folder, we find the 
veteran's credibility to be highly questionable.  The 
veteran's statements that he was treated in service for 
injuries due to personal assaults are not supported by 
medical records obtained, and his descriptions of 
disciplinary Article 15's received in service are 
inconsistent with the single Article 15 action (imposed for 
the veteran's use of a racial epithet toward a superior 
member of his unit) which is documented in the file.  He 
admitted to several incidents of adverse contacts with law 
enforcement authorities before entering service.  The service 
records show that he exhibited serious problems with racial 
bigotry, for which he was disciplined, and ultimately 
separated from service.  In addition, Dr. A undertook a 
"close review" of the veteran's file and could find no 
evidence consistent with the described assaults, and Dr. R 
noted the veteran's allegations that certain records had been 
surreptitiously removed from his files, including a report of 
anal bleeding after after a rape, and reports of Article15's 
when he went AWOL after beatings and sexual assault.

It is, of course, impossible to know for certain whether 
there are records missing.  However, the records in the 
claims file appear to be exhaustive and complete, and those 
medical and administrative reports on file are not 
inconsistent with the circumstances documented in the 
processing of the veteran's discharge for unsuitability prior 
to the expiration of his term of service.  The 
trustworthiness of the veteran's statements is therefore 
brought into question by the volume of contrary evidence.  
Based upon this impeaching evidence, which is at wide 
variance from the veteran's accounts, the Board judges there 
to be little credibility to the veteran's statements.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (credibility may be impeached by 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character).  Moreover, the statements of 
the others who support his contentions as to in-service 
stressors do not in any way address the inconsistencies 
between their descriptions of events and the military records 
which are on file.

In light of the minimal weight to be afforded the veteran's 
contentions, owing largely to their negligible credibility, 
his contentions are outweighed by absence of medical evidence 
to support the claim.  Accordingly, the Board finds that the 
weight of the evidence is against the corroboration of the 
veteran's claimed stressors, and therefore any diagnosis of 
PTSD is not supported by in-service trauma.  In the absence 
of a verified stressor, the diagnosis of PTSD is not 
sufficient to support the claim.  The Board is not required 
to accept an unsubstantiated diagnosis that the alleged PTSD 
had its origins in the veteran's service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  Since the veteran's claimed stressors 
have not been verified, the diagnosis of PTSD was based on a 
questionable history that is inadequate for rating purposes, 
and may not be relied upon by the Board.  See West, 7 Vet. 
App. at 78.

The preponderance of the evidence is thus against the claim 
for service connection, and therefore the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include a personalty disorder and post-traumatic stress 
disorder, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


